Title: To James Madison from Tristram Dalton, 1 December 1814
From: Dalton, Tristram
To: Madison, James


        
          Sir
          Boston Decer 1st. 1814
        
        Having received a Commission of Surveyor of the Port of Boston & Charlestown, and another as Inspector of said Port, I beg leave to offer my sincere thanks for this renewed mark of your favour & confidence.
        Every attention, within my Power and abilities, shall be paid in the execution of the duties of these Offices, by which I will hope to merit the approbation of Government. With the warmest Prayers for your Health and Prosperity, I am, with perfect respect, Sir Your obliged and most obdt hble Servant
        
          Tristram Dalton
        
       